Exhibit 10.1
 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
EXCLUSIVE SUPPLY AGREEMENT
 
THIS SUPPLY AGREEMENT (the “Agreement”), is made and entered into as of August
28, 2015 (the “Effective Date”) by and between Healthspan Research LLC, a
Delaware limited liability company, with principal offices located at 3130
Wilshire Blvd., 4th Floor, Santa Monica, California 90403 (“Buyer”) and
ChromaDex Inc., a California corporation, with principal offices located at
10005 Muirlands, Blvd, Suite G, Irvine, CA 92618, USA (“Seller”).
 
RECITALS
 
WHEREAS, the Seller has developed a novel and proprietary ingredient,
Nicotinamide Riboside, with the trade name NIAGEN® (the “Product”).
 
WHEREAS, the Buyer desires to purchase the Product from Seller and will have
worldwide rights for resale in all markets except the Excluded Field (as defined
below) and will have worldwide exclusivity rights to sell the Product in the
Field (as defined below), and Seller desires to sell Product to Buyer subject to
the terms and conditions hereinafter described.
 
NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows.
 
1.           Definitions. The following terms have the meanings specified below:
 
1.1            “Affiliate” shall mean, with respect to a party, any person or
entity that controls, is controlled by, or is under common control with such
party. An entity or person shall be deemed to be in control of another entity
(“Controlled Entity”) if the former owns directly or indirectly at least fifty
percent (50%) of the outstanding voting equity of the Controlled Entity (or some
other majority equity or ownership interest exits, in the event that such
Controlled Entity is other than a corporation).
 
1.2           “Breaching Party” has the meaning set forth in Section 11.2.
 
1.3           “Buyer” means the party executing this Agreement to purchase the
Product, and its successors and assigns.
 
1.4           “Effective Date” has the meaning set forth in the preamble to this
Agreement.
 
1.5           “Excluded Products” means topical skincare or cosmetic products,
foods or beverages, and any and all dietary supplements in the form of an energy
shot or a melt (melting or dissolvable tablet or delivery system). Additional
products, may be added to this definition of Excluded Products at any time at
the sole discretion of Seller upon written notice, unless the Parties have
previously agreed in writing that such product may not be excluded because Buyer
has demonstrated established sales of or other commitment to a similar product
or product format.  Notwithstanding the foregoing, in no event shall the
definition of Excluded Products be altered to hinder, impair or prevent Buyer
from selling dietary supplement products in tablet or capsule form for which it
has been granted exclusivity hereunder.
 
 

1 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
1.6           “Excluded Field” means the Doctor Channel and the Multi-Level
Marketing channel. The “Doctor Channel” is defined herein as the sale of
nutritional supplements through licensed health-care practitioners which does
not include or utilize direct to consumer marketing on television or radio. The
“Multi-Level Marketing Channel” is defined herein as the sale of products
through a network of independent marketing representatives which does not
include or utilize direct to consumer marketing on television or radio.
Additional channels may be added to this definition of Excluded Field at any
time at the sole discretion of Seller upon written notice, unless the Parties
have previously agreed in writing that such channel may not be excluded because
Buyer has demonstrated established sales of or other commitment to a specified
field or channel.  Notwithstanding the foregoing, in no event shall the
definition of Excluded Field be altered to hinder, impair or prevent Buyer from
selling dietary supplements in the form of a tablet or capsule in the Field.
 
1.7           “Exclusivity Rights” has the meaning set forth in Section 3.2.
 
1.8           “Field” means the marketing and advertising of the Finished
Product through direct response television and radio advertisements of any
length or format intended to reach one or more potential consumers asking them
to purchase from or respond directly to Buyer or its agent via a website,
telephone number, or other medium to purchase the Finished Product.
 
1.9           “Finished Products” shall mean the Buyer's dietary supplement
finished product containing the Product and any other ingredients determined by
Buyer, including, without limitation, Pterostilbene (“PT”) sourced from Seller
or any other party.
 
1.10           “Force Majeure Events” has the meaning set forth in Section 16.
 
1.11           “Good Manufacturing Practices” shall mean current and any future
good manufacturing practices and quality system regulations set forth by any
applicable regulatory authority of a country in which the Product or the
Finished Products shall be respectively manufactured or sold.
 
1.12           “Initial Price” has the meaning set forth in Section 2.5.
 
1.13           “Initial Term” has the meaning set forth in Section 11.1.
 
1.14           “LLC Agreement” has the meaning set forth in Section 3.1.
 
1.15           “Loss” has the meaning set forth in Section 17.1.
 
1.16           “Membership Interest Purchase Agreement” has the meaning set
forth in Section 3.1.
 
1.17           “Minimum Purchase Requirements” has the meaning set forth in
Section 3.2.
 
1.18           “Net Sales” has the meaning set forth in Section 4.1.
 
1.19           “Non-Breaching Party” has the meaning set forth in Section 11.2.
 
1.20           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, trust, association, or other entity.
 
1.21           “Product” has the meaning set forth in the recitals to this
Agreement.

 

2 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
1.22           “Renewal Term” has the meaning set forth in Section 11.1.
 
1.23           “Royalty Report” has the meaning set forth in Section 4.3.
 
1.24           “Seller” means ChromaDex, Inc., and its successors and assigns.
 
1.25           “Specification” shall mean the description the Product set forth
on Exhibit A.
 
1.26           “Term” has the meaning set forth in Section 11.1.
 
1.27           “Territory” shall be worldwide.
 
2.           Ordering, Payment, and Pricing.
 
2.1           Grant. Seller hereby grants to Buyer the right, with the right to
subcontract to any Person subject to Seller’s consent which consent shall not be
unreasonably withheld or delayed, during the Term to sell (and offer to sell)
the Finished Product anywhere in the Territory other than the Excluded Field.
Further, Seller hereby grants Buyer the exclusive right, with the right to
subcontract to any Person subject to Seller’s consent which consent shall not be
unreasonably withheld or delayed, during the Term to sell (and offer to sell)
the Finished Product in the Field in the Territory. Seller shall refer all
inquiries made to Seller concerning the Product in the Field solely to Buyer.
 
2.2           Purchase Orders. Buyer shall submit quarterly or more frequent
purchase orders (“PO”) for the Product to Seller, which PO shall set forth the
specific quantities ordered, delivery date and shipping instructions. Such PO
shall be submitted to Seller at least thirty (30) days prior to the required
delivery date specified therein. Seller does not guarantee fulfillment of any PO
submitted on less than thirty (30) day notice, however Seller will use
commercially reasonable efforts to fulfill those POs. The minimum PO quantity
and pack size shall be twenty kilograms (20kg).
 
2.3           Invoicing and Payment. Seller shall deliver to Buyer an invoice
following each shipment setting forth in reasonable detail the quantity of
Product shipped, price per kilogram of Product then in effect, and other
identifying information such as the PO number or bill of lading number necessary
to identify the Product shipment. Payment for the invoiced amount shall be made
via wire transfer to Seller on or before the thirtieth (30th) day after receipt
of the invoice. Except for any amounts disputed by Buyer in good faith, failure
to make prompt and full payment hereunder constitutes a material breach of
Agreement. Buyer reserves the right to withhold payment on any invoice that is
inaccurate, incorrect, or for which defective or damaged Product is received by
Buyer.  The parties will seek to resolve any disputed invoice in good faith
within thirty (30) days of the date on which such invoice payment was due to
Seller.
 
2.4           [*]
 
2.5           Price. During the first year of the Term following expiration of
the utilization of the Product supplied for free subject to Section 2.6 hereof,
Seller and Buyer agree that the price per kilogram of Product shall be fixed at
$[*] (the “Initial Price”), subject to adjustment as set forth in Section 2.4.
Following the first year of the Term following expiration of the utilization of
the Product supplied for free subject to Section 2.6 hereof, the price per
kilogram of Product shall remain at the Initial Price during the Initial Term
until adjusted pursuant to Section 2.4. The price of the Product is inclusive of
shipping.
 
 

3 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


2.6           Initial Supply and Exclusivity Fee. Notwithstanding anything
contained herein to the contrary, in exchange for a 4% equity interest in Buyer
as of the date hereof, Seller agrees to supply $[*] of the Product free of
charge at the Initial Price and in exchange for a 5% equity interest in Buyer as
of the date hereof, Seller will grant Exclusivity Rights to Buyer, provided,
that during the Initial Term, if Exclusivity Rights are terminated by Seller for
any reason other than a material breach of this Agreement by Buyer which is not
timely cured, then the 5% equity interest shall be automatically redeemed for a
purchase price of One Dollar effective upon the date of termination of the
Exclusivity Rights.  Notwithstanding the foregoing, and for purposes of clarity,
the termination of the Exclusivity Rights or of this Agreement due to the
Buyer's failure to meet a Minimum Purchase Requirement, shall not be deemed a
breach of this Agreement by Buyer for the purposes of this Section 2.6 and will
trigger Seller's obligation to have its 5% equity interest redeemed as provided
for herein.
 
2.7           Audit. Upon written request of Buyer and upon reasonable notice to
Seller, Seller shall permit an independent certified public accountant selected
by Buyer and reasonably acceptable to Seller, to inspect during normal business
hours any agreement between Seller and any third-party purchasing the Product
and other records of Seller for purposes of verifying Seller’s compliance with
Section 2.4. The accounting firm shall only disclose to Seller whether or not
Section 2.4 of this Agreement has been complied with and the amount of any
discrepancies. Buyer and Seller shall work in good faith to correct any
discrepancies identified during such review. All information obtained by Buyer
or its representatives during such review shall be subject to the
confidentiality provisions of Section 18.
 
3.           Requirements for Exclusivity.
 
3.1           On the Effective Date, and subject  to the provisions of Section
2.6 hereof, Buyer shall issue Seller membership interests, in an amount to
equate to nine percent (9%) equity in Buyer as of the date hereof under the
terms of a Membership Interest Purchase Agreement, a form of which is attached
hereto as Exhibit B (the “Membership Interest Purchase Agreement”), which
membership interests shall be subject the terms of a Limited Liability Company
Agreement, a form of which is attached hereto as Exhibit C (the “LLC
Agreement”).
 
3.2           Exclusivity in the Territory for the Product in the Field
(“Exclusivity Rights”) will continue if the annual minimum purchase requirements
(“Minimum Purchase Requirements”), set forth below are met.
 
(a)           Year 1 means the 12-month period beginning the earlier of (i) the
date of first Product shipment or (ii) six (6) months from the Effective
Date.  In Year 1 the Minimum Purchase Requirements are waived.
 
(b)           Year 2 means the 12-month period beginning on the first calendar
day following the last calendar day of Year 1. In Year 2, Buyer will purchase at
a minimum of [*] dollars ($[*]) of the Product. Buyer will provide quarterly or
more frequent POs with delivery dates for the Product. At least quarterly POs
will be binding to maintain the exclusivity.
 
(c)           Year 3 means the 12-month period beginning on the first calendar
day following the last calendar day of Year 2. In Year 3, Buyer will purchase at
a minimum of [*] dollars ($[*]) of the Product. Buyer will provide quarterly or
more frequent POs with delivery dates for the Product. At least quarterly POs
will be binding to maintain the exclusivity.

 

4 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


(d)           Year 4 means the 12-month period beginning on the first calendar
day following the last calendar day of Year 3. Provided that the Term extends to
Year 4, the Minimum Purchase Requirements shall be [*] dollars ($[*]) or an
amount negotiated in good faith between the Parties six (6) months prior to the
end of the Initial Term.
 
(e)           Following Year 4, the Minimum Purchase Requirement shall increase
no more than once in each consecutive 12-month period following Year 4, in an
amount agreed upon in writing between the Parties.
 
(f)           In the event Buyer exceeds the Minimum Requirement in any year,
such excess shall be deemed credited towards the Minimum Requirement in the
succeeding year or years.
 
3.3           If Buyer fails to meet the Minimum Purchase Requirements set forth
in Section 3.2,   and if after 30 days from receipt of written notice from
Seller, Buyer has not cured the shortfall, then Seller may, at its sole option
and upon written notice to Buyer, terminate Buyer's Exclusivity Rights,
provided, however, that if Buyer fails to meet the Minimum Purchase Requirements
due to the actions or omissions of Seller, including, without limitation,
inadequate supply of Product or recall of the Product, this Section 3.3 shall
not apply. For clarity, termination of Exclusivity Rights hereunder does not
constitute a termination of this Agreement. If Seller terminates Buyer’s
Exclusivity Rights pursuant to the terms of this Section 3.3, Seller and Buyer
shall work in good faith to determine a mutually acceptable subcontractor who
may assume Buyer’s Exclusivity Rights and obligations under this Agreement.
 
4.           Royalties.
 
4.1           For purposes of this Agreement, “Net Sales” shall mean, with
respect to any Finished Products, the gross sales price for such Finished
Product actually received by Seller, less any (a) trade, quantity and cash
discounts on Finished Product actually provided to third parties in connection
with arms-length transactions, (b) credits, allowances or refunds, not to exceed
the original invoice amount, for actual claims, damaged goods, rejections or
returns of Finished Product, (c) actual freight and insurance costs incurred in
transporting such Finished Product to such customers, and (d) excise, sale, use,
value added or other taxes, other than income taxes paid by Buyer due to the
sale of Finished Product, in all cases calculated in accordance with generally
accepted accounting principles of Buyer, consistently applied.
 
4.2           Royalty Rate. Buyer shall pay to Seller the following royalties on
cumulative worldwide Net Sales of all Finished Products by Buyer.
 

Cumulative worldwide Net Sales of all Finished Products by Buyer and its
Affiliates (in US Dollars)   Royalty Rate on Net Sales of all Finished Products
 
<
$[*]
 
[*]%
 
>
$[*] < $[*]
 
[*]%
 
>
$[*] < $[*]
 
[*]%
 
>
$1[*] < $[*]
 
[*]%
 
>
$[*] < $[*]
 
[*]%
 
>
$[*] USD
 
[*]%
 

 
 

5 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


4.3           Royalty Payments and Accounting. During the Term, Buyer shall
furnish to Seller a quarterly written report showing in reasonably specific
detail the calculation of royalties owing for the reporting period (“Royalty
Report”). With respect to sales of Finished Products, Buyer shall, in all
material respects, keep complete and accurate records in reasonably sufficient
detail to enable the Royalties payable hereunder to be determined.
 
4.4           Audits. Upon the written request of Seller upon reasonable notice
and not more than once in each calendar year, Buyer shall permit an independent
certified public accounting firm of nationally recognized standing selected by
Seller and reasonably acceptable to Buyer, at Seller's expense, to have access
during normal business hours to such of the records of Seller as may be
reasonably necessary to verify the accuracy of the royalty reports for any year
ending not more than twelve (12) months prior to the date of such request. The
accounting firm shall disclose to Seller only whether or not the reports are
correct and the amount of any discrepancies. No other information shall be
shared. If such accounting firm concludes that additional royalties were owed
during such period, Buyer shall pay the additional royalties within thirty (30)
days of the date Seller delivers to Buyer such accounting firm's written report
so concluding. The fees charged by such accounting firm shall be paid by Seller;
provided, however, if the audit correctly discloses an under reporting and
underpayment in excess of five percent (5%) for any twelve-month (12-month)
period are owed by Buyer for the audited period, then Buyer shall pay the
reasonable fees and expenses charged by such accounting firm.  All information
obtained by Seller or its representatives during such review shall be subject to
the confidentiality provisions of Section 18.
 
4.5           Payment of Royalty. Payment for the royalty due under this Section
4 shall be made quarterly, no later than thirty (30) days following the last day
of the quarter in which Net Sales were generated with quarters ending March
31st, June 30th, September 30th, and December 31st.  Payments shall be made by
wire transfer to an account designated by Seller.
 
5.           Obligations.
 
5.1           Seller shall supply Product to Buyer and Buyer shall market and
sell Finished Product anywhere in the Territory, including, without limitation,
in the food, drug, mass (FDM) channel, the retail channel, and in the Field.
Buyer shall not sell Finished Product in the Excluded Field and shall not sell
Excluded Products.
 
5.2           Buyer will purchase the Product exclusively from Seller, and not
from any third party.
 
5.3           Buyer may not re-sell or re-ship the Product in bulk raw material
form, unless pursuant to an approved subcontract relationship permitted
hereunder or otherwise expressly authorized to do so in writing by Seller.
 
 

6 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
5.4           For U.S. distribution, on or in labels, packaging, advertising,
promotional materials or Internet communications for Buyer's Finished Product,
Buyer will only make claims that are substantiated by competent and reliable
scientific evidence, and are in material compliance with all applicable laws,
rules, and regulations. Buyer may not use, in labeling, advertising, promotion
or otherwise: (a) any statements or quotations made by or attributed to any
investigator who has conducted clinical studies on the Product, or (b) any
photographs or other images of such investigators, without (i) the prior written
consent of such investigators and the institutions at which such studies were
conducted, and (ii) 20 days notification to Seller of such written consent prior
to any such use. Buyer will not misrepresent on product labels the amount,
quantity or level of the Product contained in the Finished Product. In the event
that a third party is used by Buyer to manufacture any of the Finished Product
for marketing or sale by Buyer, Buyer hereby guarantees material compliance by
said third party with the requirements of this Section 5.4, specifically
including compliance with current Good Manufacturing Practices as set forth in
21 CFR section 111, or a successor section, and other relevant rules,
regulations, statutes, and laws. In the event that current labeling, packaging
or formulations of the Finished Product do not comply with the requirements of
this Section 5.4, Buyer will rectify all nonconforming Finished Product as soon
as commercially practicable and in a manner reasonably acceptable to Seller or
Seller reserves the right to immediately terminate this Agreement.
 
5.5           Patent Marking. During the Term, Buyer will ensure proper patent
marking on all Finished Product. All Finished Product shall be marked as
follows:
 
“Patent: See ChromaDexPatents.com“
 
5.6           Seller agrees to assist Buyer with the following: (i) product
formulation and design, (ii) establishing manufacturing relationships for
Finished Products; and (iii) regulatory review of Finished Product labels,
marketing materials, website, etc.
 
5.7           Seller shall have good and valid title to all Product sold by
Seller to Buyer.  Transfer and delivery of the Product to Buyer is made free and
clear of all liens, claims, encumbrances, and rights of third parties.
 
6.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:
 
6.1           Organization and Authority. Seller is a corporation, duly
incorporated, validly existing, and in good standing under the laws of the State
of California. Seller has fully legal power and authority to enter into this
Agreement and each agreement delivered in connection with this Agreement, and to
perform its obligations hereunder and thereunder. This Agreement and each
agreement delivered in connection with this Agreement have been duly executed
and delivered by Seller and assuming due authorization, execution, and delivery
by Buyer, constitute a legal, valid, and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally and by general
principles of equity.  The execution, delivery, and performance of this
Agreement by the Seller will not violate provision of law, any rule or
regulation of any governmental authority, or any judgment, decree or order of
any court that is binding on the Seller, and will not conflict with or result in
any breach of any of the terms, conditions or provisions of, or constitute a
default under, any agreement to which the Seller is a party.

 

7 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


6.2           Licenses; Compliance with Law; Litigation. Seller has obtained all
licenses, authorizations, approvals, consents or permits required by applicable
law to conduct its business generally, to produce the Product, and to perform
its obligations under this Agreement.  Seller is in compliance with all
applicable laws relating to the development, manufacture, and quality of the
Product. There are no claims, suits, actions, or proceedings pending or
threatened, against Seller or its Affiliates in connection with the Product or
the Seller IP (as defined below).
 
7.           Taxes and Import Duties.  The price of the Product specified does
not include federal taxes, state or local sales taxes, use taxes, occupational
taxes or import duties.  Unless prohibited by law, Buyer is responsible for and
shall pay all applicable sales, use, occupational, excise, value added or other
similar taxes or import duties applicable to the, initial sale, price, delivery
or direct use of the Products provided by Seller, or in lieu thereof, Buyer
shall provide Seller with a resale or similar tax-exemption certificate
acceptable to and considered valid by the applicable taxing authorities. In no
event shall Buyer be responsible for any income or similar taxes of Seller.
 
8.           Delivery and Risk of Loss. All sales are FOB\FCA Seller's U.S.
dock. Risk of loss, destruction of or damage to the Product shall be Seller's
until delivery of the Product to a common carrier at Seller's U.S. dock.
Thereafter, title shall pass to Buyer and Buyer shall be fully responsible, and
shall hold Seller harmless, for and assume all risk of loss, destruction of or
damage to the Product. Loss or damage to the Product after risk of loss has
passed to Buyer will not release or excuse Buyer from its obligations under this
Agreement to Seller, including the obligation to make full payment of the
purchase price. Seller will properly pack, mark, and ship goods as instructed by
Buyer and otherwise in accordance with applicable law and industry standards and
shall provide Buyer with shipment documentation showing the PO number, quantity
of Product, number of cartons or containers in shipment, bill of lading number,
and the country of origin. Seller reserves the right to pack or ship orders in
the most economical manner, provided that such packaging and shipping is
commercially reasonable for goods similar to the Product and such packaging
and/or shipping does not result in increased risk of total or partial loss or
damage of the Product. However, where Buyer requests special packaging or
shipping, any actual additional cost will be billed to and be the responsibility
of Buyer. Buyer acknowledges that Seller cannot accept returns, unless they do
not meet the applicable Specifications or are otherwise defective or damaged.
 
9.           Delivery Delays. Seller shall use reasonable efforts to make prompt
deliveries in a commercially reasonable manner. Delivery dates and estimates
are, however, not guaranteed. Except as provided in Section 16, Buyer has no
right to delay or defer delivery or acceptance.
 
10.           Rejection and Revocation of Acceptance. Any rejection or
revocation of acceptance of Product by Buyer must be made within thirty (30)
days of delivery of Product and any attempted rejection or revocation of
acceptance of such Product made thereafter shall be null and void unless agreed
to in writing by Seller. Failure to make a claim within such period shall be
conclusive evidence that the Product was satisfactory in all respects and
supplied in accordance with ordered Specifications. Each shipment hereunder is
to be regarded as a separate and independent sale.
 
 

8 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


11.           Term and Termination.
 
11.1           Term. This agreement shall commence on the Effective Date and
shall remain in full force and effect for a term (the “Initial Term”) of three
(3) years from the Effective Date.  Notwithstanding the foregoing Buyer may
determine, in its sole discretion, at the end of each year during the Initial
Term whether it desires to continue the following year.  If Buyer decides not to
continue, Buyer shall provide Seller ninety (90) days or more written notice
prior the end of the year of its intent to terminate and subsequently shall have
no liability to Seller, except for payments owed to Seller under this Agreement
for Product sold to Buyer. At the end of the Initial Term, this Agreement shall
automatically renew for successive one (1) year terms (each, a “Renewal Term” ad
together with the Initial Term, the “Term”), unless either party serves notice
of non-renewal at least ninety (90) days prior to the expiration of the then
current Term.
 
11.2           Termination. This Agreement may be terminated by: (i) any party
(the “Non-Breaching Party”) in the event that the other party (the “Breaching
Party”) breaches any material term of this Agreement and fails to cure such
breach within thirty (30) days following notice thereof from the Non-Breaching
party in writing; (ii) a party upon the giving of notice if the other party
files a petition for bankruptcy, is adjudicated bankrupt, takes advantage of the
insolvency laws of any state, territory or country, or has a receiver, trustee,
or other court officer appointed for its property, which proceeding is not
dismissed within 60 days; (iii) a party if an event of Force Majeure (as
described in Section 16 of this Agreement) with respect to the other party shall
have continued for ninety (90) days or is reasonably expected to continue for
more than one hundred eighty (180) days; (iv) a party immediately upon any
corporate action taken by the other party for purposes of winding up or
dissolving; or, (v) by Seller upon thirty (30) days written notice if Buyer’s
Exclusivity Rights are terminated in accordance with Section 3.5 above and
Buyer’s quarterly POs are less than half the Minimum Purchase Requirements,
provided, no such termination shall be effective unless the provisions of
Section 2.6 have been complied with.
 
11.3           In the event of a non-renewal of this Agreement or termination by
either party in accordance with the terms of this Agreement, without the payment
of any additional amounts, Buyer shall be allowed to continue to ship Finished
Product inventory for six (6) months from the date of expiration or termination,
as applicable.
 
11.4           The obligations under section 12, 13, 14, 15, 17, 18, and 21
shall survive termination or expiration of this Agreement. The obligations under
Sections 11.3, 4, 5.1, 5.3, 5.4, 5.5, and 5.7 shall survive termination or
expiration of this Agreement so that Buyer and Seller may comply with Section
11.3.
 
12.           LIMITED WARRANTY AND DISCLAIMER OF ALL OTHER WARRANTIES.
 
12.1           Seller warrants to Buyer that the Product sold hereunder will:
 
(a)      conform in all respects to its Specification and quality standards
reasonably established by Buyer and communicated to Seller from time to time;
 
 

9 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
(b)      be manufactured and packaged in compliance with current federal, state,
foreign, or local laws applicable thereto and all product packaging and labels
shall not misrepresent the amount, quantity or level of the Product contained
therein; in the event that current labeling, packaging or formulations of the
Product do not comply with the requirements of this Section 12.1, Buyer will
rectify all nonconforming Product as soon as commercially practicable and in a
manner reasonably acceptable to Buyer; and
 
(c)      be new and conveyed by Seller to Buyer with good, title, free and clear
of all liens, claims, encumbrances of any kind.
 
12.2           EXCEPT AS OTHERWISE PROVIDED IN 12.1 HEREOF, SELLER HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PRODUCT, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF
MERCHANTABILITY; FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. BUYER
ASSUMES ALL RISKS AND LIABILITIES FOR ANY LOSS, DAMAGE, OR INJURY TO PERSONS OR
PROPERTY RESULTING FROM THE USE OR SUBSEQUENT SALE OF THE PRODUCT AS ALTERED BY
BUYER IN COMBINATION WITH OTHER INGREDIENTS. SELLER HAS NOT MADE ANY
RECOMMENDATION TO BUYER REGARDING THE USE OR SUBSEQUENT SALE OF THE PRODUCT
OTHER THAN PRODUCT FORMULATION AND DESIGN GUIDANCE PROVIDED IN SECTION 5.6.
BUYER HAS SATISFIED ITSELF THAT THE PRODUCT AND THE PURPOSE FOR WHICH IT WILL BE
USED AND/OR SOLD IS IN COMPLIANCE WITH THE LAWS OF THE RELEVANT COUNTRIES AS OF
THE DATE HEREOF.
 
12.3           ALL CLAIMS MADE WITH RESPECT TO THE PRODUCT SHALL BE DEEMED
WAIVED BY BUYER UNLESS MADE IN WRITING AND RECEIVED BY SELLER WITHIN THIRTY (30)
DAYS OF DELIVERY. BUYER MUST MAKE ANY CLAIM FOR NON-CONFORMING PRODUCT, BREACH
OF WARRANTY WITH RESPECT TO THE PRODUCT SOLD, OR ANY CLAIM OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE PRODUCT SOLD HEREUNDER IN WRITING WITHIN THIRTY
(30) DAYS AFTER BUYER'S RECEIPT OF PRODUCT. BUYER IRREVOCABLY WAIVES AND
RELEASES ALL CLAIMS THAT ARE NOT PROPERLY MADE WITHIN SAID PERIOD.
 
13.           LIMITATION OF LIABILITY.
 
TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES WAIVE AND RELINQUISH ANY
CLAIMS, DEMANDS, AND CAUSES OF ACTION OR RECOVERIES FOR PUNITIVE DAMAGES,
EXEMPLARY DAMAGES, OR STATUTORY DAMAGES. IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING UNDER THIS
AGREEMENT OR OTHERWISE WITH RESPECT TO THE SALE OF THE PRODUCT, INCLUDING ANY
LOST REVENUES OR PROFITS, CONSEQUENTIAL AND/OR INCIDENTAL DAMAGES, BUSINESS
INTERRUPTION OR DAMAGE TO BUSINESS REPUTATION, REGARDLESS OF THE THEORY UPON
WHICH ANY CLAIM MAY BE BASED, INCLUDING ANY TORT OR STATUTORY CAUSES OF ACTION.
BOTH PARTIES UNDERSTAND AND AGREE THAT THIS LIMITATION OF LIABILITY ALLOCATES
RISK OF NONCONFORMING GOODS BETWEEN THE PARTIES AS AUTHORIZED BY THE UNIFORM
COMMERCIAL CODE AND OTHER APPLICABLE LAW.
 
 

10 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


14.           Intellectual Property Rights. The sale of Product covered by this
Agreement shall not confer upon Buyer any license or right under any patents,
trade secrets or other proprietary information owned or controlled by Seller, or
the right to otherwise utilize such proprietary information, it being
specifically understood and agreed that all such rights are reserved to Seller.
If Buyer desires to use the Product trademark NIAGEN®, Buyer agrees to do so in
accordance with a customary Trademark License Agreement reasonably acceptable to
Buyer and Seller that shall be executed by the parties prior to the sale or
marketing of Finished Product utilizing the trademark NIAGEN®.
 
15.           Waiver and Severability. No waiver or renunciation of the claim or
right by any party of any of the provisions of this Agreement shall be effective
unless the waiver or renunciation is in writing signed by the waiving party. No
failure to exercise, or delay in exercising, any right, remedy, power, or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof, nor shall any single or partial exercise of any other right, remedy,
power, or privilege hereunder preclude any other or further exercise of any
other right, remedy, power, or privilege. If any term, covenant, warranty,
remedy or condition of this Agreement, or the application thereof to any person
or circumstance shall, to any extent, be held or deemed invalid or
unenforceable, the remainder of this Agreement or the application of such term,
covenant or provision, to persons or circumstances other than those to which it
is held invalid or unenforceable, shall not be affected thereby, and each
remaining term, covenant or provision of this Agreement shall be deemed valid
and enforced to the fullest extent permitted by law.
 
16.           Force Majeure. The obligations of the parties under this Agreement
with respect to the Product shall be suspended during the period and to the
extent that Seller is prevented or hindered from delivering Product or Buyer is
prevented or hindered from making payment or accepting delivery of Product, due
to any of the following causes, conduct, or occurrences beyond such party’s
reasonable control (such causes, “Force Majeure Events”): (i) commercial
impracticability related to volume of production, (ii) fire, flood, earthquake,
lightning, storm, accidents, (iii) act of war, riot, terrorism, civil disorder
or disobedience, act of public enemies, (iv) shortages of power or
transportation facilities (including car or truck shortages), (v) orders or
actions of any state, federal or foreign governmental or regulatory authorities,
or (vi) organized labor disputes or strikes. The party suffering the Force
Majeure Event shall give notice of suspension as soon as reasonably practicable
to the other party stating the date and extent of such suspension and the cause
thereof, and the party suffering the Force Majeure Event shall resume the
performance of its obligation as soon as reasonable practicable after cessation
of the Force Majeure Event. No party shall be liable for the nonperformance or
delay in performance of its respective obligations under this Agreement when
such failure is due to a Force Majeure event. The Term shall be extended
automatically for a period of time equal to the time lost by reason of the Force
Majeure Event.  During a Force Majeure Event, Seller may allocate its available
supply among its customers in a manner determined by Seller in good faith to be
fair and reasonable.
 
17.           Indemnification and Insurance.
 
17.1           Subject to the limitations contained in Section 12, to the
fullest extent permitted by law, Buyer shall defend, indemnify and hold Seller
harmless from and against any and all claims, demands, causes of action,
controversy, liabilities, fines, regulatory actions, losses, costs and expenses
(including, but not limited to reasonable attorneys' fees, expert witness
expenses and litigation expenses) (hereinafter “Loss”), arising from or in
connection with (a) injury, death, loss, property damage, or other Loss arising
solely from the combination of the Product with other ingredients not obtained
from Seller, from the repackaging, delivery system, or subsequent processing,
advertising or labeling by Buyer, or (b) Buyer's breach of this Agreement, or
any representation, warranty, or covenant herein. Notwithstanding the foregoing,
Buyer has no indemnity obligation to Seller to the extent that any Loss result
from the negligence of Seller or a breach of this Agreement by Seller.
 
 

11 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


17.2           Subject to the limitations contained in Section 12, to the
fullest extent permitted by law, Seller shall defend, indemnify and hold Buyer
harmless from any and all Loss, arising from or in connection with (a) any
patent or other intellectual property infringement in connection with the
Product (provided that such alleged infringement does not arise from the
combination of the Product with other ingredients), (b) injury, death, loss,
property damage or any other Claim, whether in tort, contract, breach of
warranty or otherwise, relating to or arising from to the Product (except if
such injury, death, loss, property damage or other Loss arises solely from the
combination of the Product with other ingredients not obtained from Seller, from
the repackaging, delivery system, or subsequent processing by Buyer), or (c)
Seller's breach of this Agreement, or any representation, warranty, or covenant
made herein. Notwithstanding the foregoing, Seller has no indemnity obligation
to Buyer to the extent that any Claims result from the negligence of Buyer or
breach of this Agreement by Buyer.
 
17.3           During the Term of this Agreement, the Parties agree, at their
sole cost and expense, to maintain in full force and effect a general liability
(including products liability) policy with limits of at least $5,000,000 for
each claim/annual aggregate issued by an insurance provider reasonably
satisfactory to the other Party. The Parties shall cause the other to be named
as additional insured under such policy.
 
18.           Confidentiality. At all times during the Term and at all times
thereafter, Buyer, on one hand, and Seller, on the other hand, on behalf of
itself and its representative and affiliates, including any Person who receives
Confidential Information pursuant to Sections 2.7 or 4.4, agrees to keep
confidential, and not use or disclose, any Confidential Information (as defined
below) of the other party, provided, however, that the provisions of this
Section 18 will not prohibit (a) any disclosure required by any applicable law
(in which case the disclosing party will notify the affected party promptly and
in advance of such disclosure so that such affected party may seek a protective
order and the disclosing party will cooperate with the affected party in its
efforts to do so); (b) any disclosure made in connection with the enforcement of
any right or remedy relating to this Agreement; or (c) disclosure of information
which is in the public domain, or which is otherwise known generally, through no
act or omission of the disclosing party or its representatives. “Confidential
Information” means oral and written information regarding Buyer or Seller, as
applicable, and their respective Affiliates (as hereinafter defined), their
respective businesses, assets, financial condition, operations and/or prospects,
marketing procedures, customers, suppliers, payment terms, intellectual
property, formulas, specifications, books and records, in whatever medium or
form, and any other information that Buyer or Seller, or their respective
affiliates or representative so furnish or make available to the other party
whether prior to, on, or after the date of this Agreement.
 
19.           Relationship. The relationship between Seller and Buyer shall be
that of independent contractors and neither party, its agents and employees,
shall under no circumstances be deemed the employees, distributors, franchisees,
agents or representatives of the other party.
 
20.           Assignment and Modification. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns.  Buyer may sublicense its rights and obligations under this Agreement
to a third-party with the prior written consent of Seller, which consent shall
not be unreasonably withheld or delayed. This Agreement shall not be modified,
altered or amended in any respect except by a writing signed by the parties. Any
variation, modification or addition to the terms set forth in this Agreement
shall be considered a material modification and shall not be considered part of
this Agreement.
 
 

12 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


21.           Governing Law. This Agreement and all claims and causes of action
shall be governed by and subject to the internal laws (exclusive of the
conflicts of law provisions) and decisions of the courts of the State of New
York. The sole and exclusive venue for all claims and causes of action between
the parties shall be the state or federal court located in New York, New York.
 
22.           Notices. Any demand upon, notice to, or other communication given
hereunder shall be in writing and shall be given by (a) personal delivery, (b)
facsimile transmission (with message confirmed during normal business hours at
place of receipt), (c) first class mail, postage prepaid, or (d) FedEx or
equivalent nationally recognized overnight delivery service, delivery changes
prepaid, in each case addressed to the party at the address shown below or such
other address as the Parties may advise in writing in accordance with this
Section 22. A notice shall be deemed given when actually received, provided that
if any facsimile notice is received after 5:00 p.m. local time at the place of
receipt, it shall be deemed to have been given as of the next business day.
 

If to Seller:   If to Buyer:
ChromaDex, Inc. 
10005 Muirlands Blvd., Suite G
Irvine, CA 92618 
Attention: Tom Varvaro  
Fax: 949-419-0294 
Email: tom.varvaro@chromadex.com    
Healthspan Research LLC
3130 Wilshire Blvd., 4th Floor
Santa Monica, California 90403
Attention: Rob Fried, Manager
Fax:                                                      
Email: rob@friedfilms.com

           
23.           Entire Agreement. This Agreement, all exhibits and schedules, and
any documents referred to herein contain the complete agreement between the
parties with respect to the subject matter hereof. All previous and
contemporaneous agreements, representations, warranties, promises and conditions
relating to the subject matter of this Agreement, whether written or oral, are
superseded by this Agreement.
 
24.           Counterparts.  This Agreement may be executed in counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when joined, shall together constitute one and the same
instrument.  Delivery of any counterpart by facsimile, .pdf, or other electronic
means shall be deemed delivery of an originally executed counterpart in all
cases.
 
25.           Time of Essence. Time is of the essence for the performance of
each party’s obligations hereunder, including any Exhibit hereto.
 
26.           Recitals. The recitals set forth on the first page of this
Agreement are hereby incorporated herein by reference.

 

13 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION


IN WITNESS WHEREOF, the parties have caused this Supply Agreement to be executed
by their duly authorized representatives.
 

Buyer  Seller:     HEALTHSPAN RESEARCH LLC      CHROMADEX, INC.        
By:/s/ Rob Fried
Name:  Rob Fried 
Title:    Manager
By: :/s/ Frank Jaksch
Name: Frank Jaksch
Title:   CEO

                             
 
 
 
 
 

14 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

EXHIBIT A



SPECIFICATIONS
 
 
 
 

 

15 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

EXHIBIT B


MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
 
 



 

16 of  17  Buyer's Initials________

 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

EXHIBIT C


LLC AGREEMENT
 
 


 
 
 

17 of  17  Buyer's Initials________


--------------------------------------------------------------------------------

